EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel E. Vaughan (Reg. No. 42,199) on February 22, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:

1.	(Currently amended) A method for providing customer-support services to a user of a website through a web widget, comprising:
	when the user accesses a web page containing the web widget, automatically making a call from the web widget to a customer-support system;
	in response to the call, obtaining status information from the customer-support system, wherein the status information indicates whether customer-support agents are available to take telephone phone calls; 
	if the status information indicates customer-support agents are available to take telephone calls, providing a call-related interface to the user through the web widget, wherein the call-related interface is configured to facilitate a telephone call with a customer-support agent; and
	 if the status information indicates customer-support agents are not available to take telephone calls, providing a non-call-related interface to the user through the web ;
wherein the automatic call from the web widget to the customer-support system occurs before the user interacts with the web page; and
wherein the status information is obtained before the user interacts with the web page.


2.	(Original) The method of claim 1, wherein the call-related interface enables the user to enter a telephone number to receive a callback from a customer-support agent.


	3.	(Original) The method of claim 2, wherein:
when the user makes a callback request through the call-related interface, the customer-support system enqueues the callback request, and 
the callback request will be sent to a next available customer-support agent when the callback request reaches a top of the queue.


	4.	(Original) The method of claim 1, wherein the call-related interface provides the user with a telephone number that the user can dial to speak with a customer-support agent.


	5.	(Original) The method of claim 1, wherein the customer-support system includes a talk embeddable service that mediates communications between numerous web widgets and an underlying voice application.


	6.	(Original) The method of claim 5, wherein the talk embeddable service consolidates requests from web widgets and verifies that the requests are legitimate before forwarding the requests to the underlying voice application.


	7.	(Original) The method of claim 1, wherein the method further comprises:
	receiving updated configuration information at the web widget, wherein the updated configuration information was entered by an administrator through an admin interface; and



	8.	(Original) The method of claim 1, wherein the web widget provides omnichannel access to the customer-support system.


	9.	(Original) The method of claim 8, wherein the omnichannel access facilitates the following types of communication between the user and the customer-support system:
a user-fillable form to communicate with the customer-support system; 
an online chat session with a customer-support agent; 
a telephone call with a customer-support agent; and 
access to a self-service help system, which facilitates user-initiated searches through a customer-support knowledge base.


	10.	(Original) The method of claim 1, wherein the web widget makes the call to the customer-support system through a connection to a web socket interface provided by the customer-support system.  


	11.	(Original) The method of claim 1, wherein the customer-support system places limits on:
	a number of requests that can originate from the same IP address within a given time interval;
	a number of calls a user can make from the same telephone number within a given time interval; and
	a number of callback requests a user can make to the same telephone number within a given time interval.


	12.	(Currently amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method for providing customer-support services to a user of a website through a web widget, the method comprising:

	in response to the call, obtaining status information from the customer-support system, wherein the status information indicates whether customer-support agents are available to take telephone phone calls; 
	if the status information indicates customer-support agents are available to take telephone calls, providing a call-related interface to the user through the web widget, wherein the call-related interface is configured to facilitate a telephone call with a customer-support agent; and
	 if the status information indicates customer-support agents are not available to take telephone calls, providing a non-call-related interface to the user through the web widget, wherein the non-call-related interface is configured to facilitate an alternative channel of customer support that does not involve a telephone call;
wherein the automatic call from the web widget to the customer-support system occurs before the user interacts with the web page; and
wherein the status information is obtained before the user interacts with the web page.


13.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the call-related interface enables the user to enter a telephone number to receive a callback from a customer-support agent.


	14.	(Original) The non-transitory computer-readable storage medium of claim 13, wherein:
when the user makes a callback request through the call-related interface, the customer-support system enqueues the callback request, and
the callback request will be sent to a next available customer-support agent when the callback request reaches a top of the queue.


	15.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the call-related interface provides the user with a telephone number that the user can dial to speak with a customer-support agent.





	17.	(Original) The non-transitory computer-readable storage medium of claim 16, wherein the talk embeddable service consolidates requests from web widgets and verifies that the requests are legitimate before forwarding the requests to the underlying voice application.


	18.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the method further comprises:
	receiving updated configuration information at the web widget, wherein the updated configuration information was entered by an administrator through an admin interface; and
	reconfiguring the web widget based on the updated configuration information.


	19.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the web widget provides omnichannel access to the customer-support system.


	20.	(Original) The non-transitory computer-readable storage medium of claim 19, wherein the omnichannel access facilitates the following types of communication between the user and the customer-support system:
a user-fillable form to communicate with the customer-support system; 
an online chat session with a customer-support agent; 
a telephone call with a customer-support agent; and 
access to a self-service help system, which facilitates user-initiated searches through a customer-support knowledge base.


	21.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the web widget makes the call to the customer-support system 


	22.	(Original) The non-transitory computer-readable storage medium of claim 12, wherein the customer-support system places limits on:
	a number of requests that can originate from the same IP address within a given time interval;
	a number of calls a user can make from the same telephone number within a given time interval; and
	a number of callback requests a user can make to the same telephone number within a given time interval.


	23.	(Currently amended) A system that provides customer-support services to a user of a website through a web widget, comprising:
at least one processor and at least one associated memory; and 
a customer-support system that executes on the at least one processor, wherein during operation the customer-support system:
automatically makes a call from the web widget to a customer-support system when the user accesses a web page containing the web widget,
in response to the call, obtains status information from the customer-support system, wherein the status information indicates whether customer-support agents are available to take telephone phone calls, 
if the status information indicates customer-support agents are available to take telephone calls, provides a call-related interface to the user through the web widget, wherein the call-related interface is configured to facilitate a telephone call with a customer-support agent, and
if the status information indicates customer-support agents are not available to take telephone calls, provides a non-call-related interface to the user through the web widget, wherein the non-call-related interface is configured to facilitate an alternative channel of customer support that does not involve a telephone call;
wherein the automatic call from the web widget to the customer-support system occurs before the user interacts with the web page; and
wherein the status information is obtained before the user interacts with the web page.


	24.	(Currently amended) A method for providing customer-support services to a user of a website through a web widget, comprising:
	receiving at a customer-support system a call from the web widget, wherein the call was automatically initiated when the user accessed a web page containing the web widget;
	in response to the call, determining whether customer-support agents are available to take telephone phone calls; and
	returning status information to the web widget, wherein:
the status information indicates whether customer-support agents are available to take telephone phone calls, 
if the status information indicates customer-support agents are available to take telephone calls, the web widget provides a call-related interface to the user,
the call-related interface is configured to facilitate a telephone call with a customer-support agent, and
if the status information indicates customer-support agents are not available to take telephone calls, the web widget provides a non-call-related interface to the user, wherein the non-call-related interface is configured to facilitate an alternative channel of customer support that does not involve a telephone call;
wherein the automatic call from the web widget to the customer-support system occurs before the user interacts with the web page; and
wherein the status information is obtained before the user interacts with the web page.


	25.	(Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
February 24, 2022